DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “non-transient” is not “non-transitory”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With parent claims 1-4 being apparatus claims, it would be improper for method claims 7-18 to be dependents.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US2010/0164862) in view of Ushikubo et al. (JP2015227813).
To claim 1, Sullivan teach an analysis device comprising: 
a posture estimation part which estimates a posture of an estimation target including a process of converting an output of a plurality of inertial measurement sensors expressed in a sensor coordinate system (210 of Fig. 2, Figs. 3-4, paragraphs 0037-0041) based on respective positions of the inertial measurement sensors that are attached to a plurality of sites of the estimation target and detect angular velocity and acceleration (paragraphs 0022, 0037, 0041, data from multiple sensors, e.g., accelerometers, gyroscopes, magnetometers, thermometers, etc.; though angular velocity is not disclosed, rates of rotation and joint angle over time are disclosed, which makes measurement of angular velocity an obvious feature incorporation) into a segment coordinate system expressing postures of respective segments corresponding to the positions where the inertial measurement sensors are attached in the estimation target (paragraph 0026, markers and inertial sensors are attached to the body suit); 
an obtaining part (206 of Figs. 2, 5) which obtains an image captured by an image capturing part that captures an image of one or more first markers provided on the estimation target (paragraphs 0042-0047); and 
a calibration part which calibrates a conversion rule from the sensor coordinate system to the segment coordinate system based on the image (Figs. 3-4, paragraphs 0037-0041, pose solver), 
wherein the first marker has a form in which a posture relative to at least one of the inertial measurement sensors does not change, and the posture with respect to the image capturing part is recognizable by analyzing the captured image (612 of Fig. 6, paragraphs 0039, 0044, 0053), and 
the calibration part derives the posture of the first marker with respect to the image capturing part (paragraph 0028).
But, Sullivan do not expressly disclose deriving a conversion matrix from the sensor coordinate system to a camera coordinate system based on the derived posture, and calibrates the conversion rule from the sensor coordinate system to the segment coordinate system by using the derived conversion matrix from the sensor coordinate system to the camera coordinate system.
However, a conversion matrix for sensor and camera coordination would have been an obvious implementation in application of Sullivan.
	Ushikubo teach combining motion analysis using optical motion capture and motion analysis using inertial sensors (Fig. 1), deriving a conversion matrix (transformation matrix) from the sensor coordinate system to a camera coordinate system based on the derived posture (paragraphs 0009-0018, conversion information in each posture is obtained using rotation information), and calibrates the conversion rule from the sensor coordinate system to the segment coordinate system by using the derived conversion matrix from the sensor coordinate system to the camera coordinate system (paragraphs 0024-0047, calibration work is required to match the coordinate system before measurement; before the measurement, a transformation matrix for calculating the relationship between the coordinate system of each 9-axis sensor and the world coordinate system/camera coordinate system is created).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ushikubo into the apparatus of Sullivan, in order to calibrate coordination of sensor data and camera data.

To claim 5, Sullivan and Ushikubo teach an analysis method (as explained in response to claim 1 above).

To claim 6, Sullivan and Ushikubo teach a non-transient computer-readable recording medium, recording a program which makes a computer perform (as explained in response to claim 1 above).





To claim 2, Sullivan and Ushikubo teach claim 1.
Sullivan and Ushikubo teach wherein the image capturing part further captures an image of a second marker which is stationary in a space where the estimation target is present, the second marker has a form in which a posture with respect to the image capturing part is recognizable by analyzing the captured image, and the calibration part derives the posture of the second marker with respect to the image capturing part (Sullivan, paragraph 0047, markers may be positioned in one or more stationary locations, e.g., fixed surfaces, rigid objects, etc. and captured in images to determine the position of the camera or another object), derives a conversion matrix from a global coordinate system expressing the space to the camera coordinate system based on the derived posture, and equates the segment coordinate system with the global coordinate system (Ushikubo, paragraphs 0043-0045), whereby the calibration part derives a conversion matrix from the sensor coordinate system to the segment coordinate system based on the conversion matrix from the sensor coordinate system to the camera coordinate system and the conversion matrix from the global coordinate system to the camera coordinate system and calibrates the conversion rule from the sensor coordinate system to the segment coordinate system based on the derived conversion matrix from the sensor coordinate system to the segment coordinate system (Ushikubo, paragraphs 0046-0047).

To claim 3, Sullivan and Ushikubo teach claim 1.
Sullivan and Ushikubo teach wherein the image capturing part further captures an image of a third marker which is provided on the estimation target, the third marker has a form in which a posture relative to at least one of the segments does not change, and the posture with respect to the image capturing part is recognizable by analyzing the captured image, and the calibration part derives the posture of the third marker with respect to the image capturing part, derives a conversion matrix from the segment coordinate system to the camera coordinate system based on the derived posture, derives a conversion matrix from the sensor coordinate system to the segment coordinate system based on the conversion matrix from the sensor coordinate system to the camera coordinate system and the conversion matrix from the segment coordinate system to the camera coordinate system and calibrates the conversion rule from the sensor coordinate system to the segment coordinate system based on the derived conversion matrix from the sensor coordinate system to the segment coordinate system (as explained in response to claim 2 above, which is applicable to third and further markers as apparatus of Sullivan and Ushikubo have multiple markers for coordination).

To claim 4, Sullivan and Ushikubo teach claim 2.
Sullivan and Ushikubo teach wherein the image capturing part further captures an image of a third marker which is provided on the estimation target, the third marker has a form in which a posture relative to at least one of the segments does not change, and the posture with respect to the image capturing part is recognizable by analyzing the captured image, and the calibration part derives the posture of the third marker with respect to the image capturing part, derives a conversion matrix from the segment coordinate system to the camera coordinate system based on the derived posture, derives a conversion matrix from the sensor coordinate system to the segment coordinate system based on the conversion matrix from the sensor coordinate system to the camera coordinate system and the conversion matrix from the segment coordinate system to the camera coordinate system and calibrates the conversion rule from the sensor coordinate system to the segment coordinate system based on the derived conversion matrix from the sensor coordinate system to the segment coordinate system (as explained in response to claim 3 above).

To claim 11, Sullivan and Ushikubo teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part attached to a stationary object (Sullivan, 206 of Fig. 2); and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 1 (as explained in response to claim 1 above).

To claim 12, Sullivan and Ushikubo teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part attached to a stationary object; and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 2 (as explained in response to claim 11 above).

To claim 13, Sullivan and Ushikubo teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part attached to a stationary object; and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 3 (as explained in response to claim 11 above).

To claim 14, Sullivan and Ushikubo teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part attached to a stationary object; and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 4 (as explained in response to claim 11 above).

To claim 15, Sullivan and Ushikubo teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part attached to the estimation target (attaching a camera to target would have been an well-known practice in the art, which would have been obvious to one of ordinary skill in the art to incorporate in order to capture target in close range, hence Official Notice is taken); and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 1 (as explained in response to claim 1 above).

To claim 16, Sullivan and Ushikubo teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part attached to the estimation target; and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 2 (as explained in response to claim 15 above).

To claim 17, Sullivan and Ushikubo teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part attached to the estimation target; and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 3 (as explained in response to claim 15 above).

To claim 18, Sullivan and Ushikubo teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part attached to the estimation target; and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 4 (as explained in response to claim 15 above).



Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US2010/0164862) in view of Ushikubo et al. (JP2015227813) and Marco (WO2019/037890).
To claim 7, Sullivan and Ushikubo teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part equipped; and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 1 (as explained in response to claim 1 above).
But, Sullivan and Ushikubo do not expressly disclose the image capturing part equipped on an unmanned aerial vehicle.
	Marco teach a method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part equipped on an unmanned aerial vehicle (Fig. 1, drone); and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system (Fig. 1; pages 1-2), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Sullivan and Ushikubo, in order to further camera implementation by design preference.
	
To claim 8, Sullivan, Ushikubo and Marco teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part equipped on an unmanned aerial vehicle; and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 2 (as explained in response to claim 7 above).

To claim 9, Sullivan, Ushikubo and Marco teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part equipped on an unmanned aerial vehicle; and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 3 (as explained in response to claim 7 above).

To claim 10, Sullivan, Ushikubo and Marco teach a calibration method comprising: capturing an image of the one or more first markers provided on the estimation target by the image capturing part equipped on an unmanned aerial vehicle; and obtaining the image captured by the image capturing part and calibrating the conversion rule from the sensor coordinate system to the segment coordinate system by the analysis device according to claim 4 (as explained in response to claim 7 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        September 12, 2022